DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  Applicant uses the term “comprising formed” this should read “comprising” or “formed”, but not both.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 47, Applicant recites “a free state outer diameter of the surgical cable” in lines 2-3.  It is unclear if Applicant is attempting to claim a second, distinct free state outer diameter than the one disclose in line 7 of claim 44, or is attempting to recite back to the free state outer diameter of claim 44, line 7.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 31 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallman US 2005/0137624).
 	Regarding claim 27 an apparatus for securing bone portions, the apparatus comprising a surgical cable (230) configured to engage bone, the surgical cable comprising formed of a plurality of elongate elements (see figure below) woven together in an overlapping pattern of helixes (figure 2a), the surgical cable defining a free state internal diameter (figure 2a) when the plurality of elongate elements are arranged in a free state configuration (figure 2a), and the surgical cable defining a near solid state internal diameter (figure 2b) that is smaller than the free state internal diameter when the plurality of elongate elements are compressed to arrange the plurality of elongate elements in a near solid state configuration (figure 2b).
	Regarding claim 31, Fallman discloses the plurality of elongate elements are tightly bundied (they are “tightly bundled” as they are more close than in the free state and “tightly” is a relative term of degree) in the near solid state configuration (figure 2b).
 	Regarding claim 36, Fallman discloses the plurality of elongate elements are configured to flatten and conform to an outer surface of the bone when the surgical cable is tensioned thereagainst (is one so chooses, as the member is flexible and can flatten to conform to the bone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 28-29, 32-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Fallman (US 2005/0137624). 	Regarding claim 28, Fallman discloses the surgical cable defines a free state cuter diameter (see figure below) in the free state configuration and a near solid state outer diameter (see figure below) in the near solid state configuration. 	However, Fallman fails to expressly teach or disclose the near solid state outer diameter is less than half of the free state outer diameter. 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the surgical cable of Fallman to have the compressed, near solid state have an outer diameter that is less than half of the free state outer diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, a cable which can be compressed from a free state to a near solid state, discovering the optimum or workable ranges involves only routine skill in the art.  
 	Regarding claim 29, Fallman discloses the plurality of elongate elements are arranged to define a plurality of gaps therebetween (see figure below, figure 2a) in the 
 	
 	Regarding claim 37, Fallman discloses an apparatus for securing bone portions, the apparatus comprising a surgical cable (230) configured to engage bone, the surgical cable comprising a plurality of elongate elements (see figure below) woven together in an intersecting pattern of helixes (figure 2a) to define a free state outer diameter (see figure below) when the plurality of elongate elements are arranged in a free state configuration (figure 2a), and to define a near solid state outer diameter (see figure below).
 	However, Fallman fails to expressly teach or disclose the near solid state outer diameter is less three quarters of the free state outer diameter when compressed to the near solid state configuration. 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the surgical cable of Fallman to have the compressed, near solid state have an outer diameter that is less than three quarters of the free state outer diameter when compressed to the near solid state configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, a cable which can be compressed from a free state to a near solid state, discovering the optimum or workable ranges involves only routine skill in the art.  
 	Regarding claim 38, Fallman discloses the plurality of elongate elements define a free state inner diameter (see figure below) in the free state configuration and a near solid state inner diameter (see figure below) in the near solid state configuration, 
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the embodiment of figures 2a-2b to be hollow as disclosed in figures 2c as it is a known alternative contemplated by the Applicant and would work equally well as a surgical cable.
 	Regarding claim 43, Fallman discloses each elongate element forms an independent helix shape (figures 2a-2b).

 	Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fallman (US 2005/0137624) in view of . 	Regarding claims 30 and 40, Fallman fails to expressly teach or disclose each of the plurality of elongate elements includes a plurality of strands.
Foerster discloses a surgical cable (figures 1-12) which comprised of a plurality of elongate elements (20/22) which include a plurality of strands (24, figures 1, 3 and 4) as it is a known manner of forming a high strength surgical cable for use in surgical applications.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plurality of elongate elements to include a plurality of strands as taught by Foerster as it is a known manner of forming a high strength surgical cable for use in surgical applications.

Allowable Subject Matter
Claims 32-35, 44-46 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775